Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (e)(1)(b) SCHEDULE A EATON VANCE MUNICIPALS TRUST DISTRIBUTION AGREEMENT EFFECTIVE: August 6, 2007 Name of Fund Adopting this Agreement Prior Agreements (in addition to November 1, 1996) Class B Shares: Eaton Vance Alabama Municipals Fund April 24, 1992/July 7, 1993/June 19, 1995 Eaton Vance Arizona Municipals Fund July 22, 1991/July 7, 1993/June 19, 1995 Eaton Vance Arkansas Municipals Fund October 1, 1992/July 7, 1993/June 19, 1995 Eaton Vance California Municipals Fund * December 19, 1985/July 7, 1993/June 19, 1995 Eaton Vance Colorado Municipals Fund August 20, 1992/July 7, 1993/June 19, 1995 Eaton Vance Connecticut Municipals Fund April 24, 1997/July 7, 1993/June 19, 1995 Eaton Vance Florida Municipals Fund August 20, 1990/July 7, 1993/June 19, 1995 Eaton Vance Georgia Municipals Fund December 16, 1991/July 7, 1993/June 19, 1995 Eaton Vance Kentucky Municipals Fund December 16, 1991/July 7, 1993/June 19, 1995 Eaton Vance Louisiana Municipals Fund October 1, 1992/July 7, 1993/June 19, 1995 Eaton Vance Maryland Municipals Fund December 16, 1991/July 7, 1993/June 19, 1995 Eaton Vance Massachusetts Municipals Fund April 15, 1991/July 7, 1993/June 19, 1995 Eaton Vance Michigan Municipals Fund April 15, 1991/July 7, 1993/June 19, 1995 Eaton Vance Minnesota Municipals Fund July 22, 1991/July 7, 1993/June 19, 1995 Eaton Vance Mississippi Municipals Fund June 7, 1993/June 19, 1995 Eaton Vance Missouri Municipals Fund April 24, 1992/July 7, 1993/June 19, 1995 Eaton Vance National Municipals Fund December 19, 1985/July 7, 1993/June 19, 1995 Eaton Vance New Jersey Municipals Fund January 7, 1991/July 7, 1993/June 19, 1995 Eaton Vance New York Municipals Fund August 20, 1990/July 7, 1993/June 19, 1995 Eaton Vance North Carolina Municipals Fund October 10, 1991/July 7, 1993/June 19, 1995 Eaton Vance Ohio Municipals Fund April 16, 1991/July 7, 1993/June 19, 1995 Eaton Vance Oregon Municipals Fund December 16, 1991/July 7, 1993/June 19, 1995 Eaton Vance Pennsylvania Municipals Fund January 7, 1991/July 7, 1993/June 19, 1995 Eaton Vance Rhode Island Municipals Fund June 7, 1993/June 19, 1995 Eaton Vance South Carolina Municipals Fund October 1, 1992/July 7, 1993 Eaton Vance Tennessee Municipals Fund August 20, 1992/July 7, 1993/June 19, 1995 Eaton Vance Texas Municipals Fund January 31, 1992/July 7, 1993/June 19, 1995 Eaton Vance Virginia Municipals Fund July 22, 1991/July 7, 1993/June 19, 1995 Eaton Vance West Virginia Municipals Fund June 7, 1993/June 19, 1995 Class C Shares: Eaton Vance Alabama Municipals Fund N/A Eaton Vance Arizona Municipals Fund N/A Eaton Vance Arkansas Municipals Fund N/A Eaton Vance California Municipals Fund * N/A Eaton Vance Colorado Municipals Fund N/A Eaton Vance Connecticut Municipals Fund N/A Eaton Vance Florida Municipals Fund N/A Eaton Vance Georgia Municipals Fund N/A Eaton Vance Kentucky Municipals Fund N/A Eaton Vance Louisiana Municipals Fund N/A Eaton Vance Maryland Municipals Fund N/A Eaton Vance Massachusetts Municipals Fund N/A Eaton Vance Michigan Municipals Fund N/A Eaton Vance Minnesota Municipals Fund N/A Eaton Vance Mississippi Municipals Fund N/A Eaton Vance Missouri Municipals Fund N/A Eaton Vance National Municipals Fund November 22, 1993/January 27, 1995 Eaton Vance New Jersey Municipals Fund N/A Eaton Vance New York Municipals Fund N/A Eaton Vance North Carolina Municipals Fund N/A Eaton Vance Ohio Municipals Fund N/A Eaton Vance Oregon Municipals Fund N/A Eaton Vance Pennsylvania Municipals Fund N/A Eaton Vance Rhode Island Municipals Fund N/A Eaton Vance South Carolina Municipals Fund N/A Eaton Vance Tennessee Municipals Fund N/A Eaton Vance Virginia Municipals Fund N/A Eaton Vance West Virginia Municipals Fund N/A * This fund is a successor in operations to a fund which was reorganized, Effective October 1, 1995, and the outstanding uncovered distribution charges of the predecessor fund were assumed by the above fund.
